Filed 07/22/20 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 158

State of North Dakota,                                  Plaintiff and Appellee
      v.
Russell James Metz,                                 Defendant and Appellant

                                No. 20200023

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Douglas A. Bahr, Judge.

AFFIRMED.

Per Curiam.

Justin J. Schwarz, Assistant State’s Attorney, Bismarck, ND, for plaintiff and
appellee.

Kiara C. Kraus-Parr, Grand Forks, ND, for defendant and appellant.
                                State v. Metz
                                No. 20200023

Per Curiam.

[¶1] Russell Metz appeals from a district court’s judgment entered after a
jury convicted him of conspiracy to commit burglary, in violation of N.D.C.C.
§§ 12.1-06-04 and 12.1-22-02(1), a class C felony. Metz challenges the
sufficiency of the evidence to support the verdict. After reviewing the record,
we conclude sufficient evidence supports the verdict. We summarily affirm the
criminal judgment under N.D.R.App.P. 35.1(a)(3).

[¶2] Jon J. Jensen, C.J.
     Daniel J. Crothers
     Lisa Fair McEvers
     Gerald W. VandeWalle
     Jerod E. Tufte




                                      1